Name: Commission Regulation (EEC) No 522/90 of 27 February 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/791 . 3 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 522/90 of 27 February 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1990. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13 . 6 . 1981 , p. 26. (2) OJ No L 334, 18 . 11 . 1989, p. 21 . 1 . 3 . 90No L 53/80 Official Journal of the European Communities ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 070410 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium grave ­ olens, var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi- sanguines 30.18 97,03 17,70 246,41 33,89 35,35 91,24 43,46 111,21 39,03 116,67 47,33 45,44 101,86 86,11 266.36 179,01 88,40 94,40 438,38 193,89 216,97 44,86 556,01 168.37 97,19 67,39 83,09 146,09 51,63 64,05 136,04 161,08 38,86 1286 4134 754 10499 1 444 1508 3887 1853 4738 1 663 4971 2016 1936 4340 3669 11350 7628 3767 4022 18679 8261 9245 1911 23931 7174 4141 2871 3573 6222 2200 2729 5796 6863 1655 237,57 763,73 139,36 1 939,51 267,20 278.81 719,35 342,72 ! 875,34 307,27 918,35 372,54 357,70 801,79 677.82 2096,58 1 409,05 695,86 743,05 3450,56 1526,16 1707,80 353,12 4428,22 1 325,27 765,00 530,49 661,63 1 151,44 406,39 504,17 1 070,79 1 267,90 305,89 61,75 198.51 36,22 504,14 69,05 71,89 185,92 88,37 227.52 79,87 238,70 96,83 92,97 208,41 176,18 544,96 366,25 180,87 193.14 896.90 396,69 443.91 91,78 1 139,98 344,48 198,8.5 137,89 170. 15 295,7C 105,63 131 ,Oi 278,3: 329,5&lt; 79,51 209,22 672,59 122,73 1 708,06 234.59 244.80 631,56 300.92 770,88 270,60 808,75 328,08 315,02 706,10 596.93 1 846,38 1 240,90 612.81 654,38 3038,78 1 344,04 1 504,00 310,98 3869,16 1 167,12 673,71 467,19 578,78 1011,02 V 357,89 444.00 943.01 1 116.5S 269,3S 5828 18737 3419 47584 6454 6721 17375 8262 21 476 7538 22531 9140 8776 19671 16629 51438 34570 17072 18230 84657 37443 41 90C 8663 102133 32 51 * 18 765 13013 15258 27 507 997C 1236S 26271 31 10" 750 . 23,24 74,72 13.63 189,77 26.07 27,24 70,20 33,48 85.64 30,06 89,85 36,45 35,00 78,45 66.32 205,14 137,86 68.08 72,70 337,62 149,32 167,10 34,55 429,67 129,67 74,85 51,90 64,18 112,36 39,76 49.33 104,77 124,05 29,93 45688 146874 26801 372988 51367 53623 138290 65914 168337 59092 176608 71643 68791 154192 130351 403195 270975 133821 142897 663578 293497 328428 67910 837139 254864 147119 102020 125219 221 703 78153 96957 205925 243831 58 827 69,55 223,59 40,80 567,82 77,78 81,08 209,42 99,66 256,27 89,96 268,86 109,06 104.72 234.73 198,44 613,81 412,52 203,72 217,54 1010,21 446,81 499,99 103,38 1 287,01 388,00 223,97 155,31 192,08 333,97 118,97 147,60 313,49 371,20 89,55 21,56 69,30 12,64 176,01 24,58 25,69 66,20 31,58 79,43 27,88 83,34 33,80 32,46 72,76 61,51 190,26 127,87 63,14 67,43 313,14 138.50 154,98 32,04 394,04 120,26 69,42 48,14 58,69 108.51 36,88 45.75 97,17 115,06 27,76 1 . 3 . 90 Official Journal of the European Communities No L 53/81 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 7355 5546 17332 10320 12708 15044 6389 33245 7273 15837 27056 15442 11426 29510 9731 15330 32523 41952 20684 35301 20876 54092 150536 32582 20401 13979 19248 45901 2.60.2 2.60.3 1.70 2.70.1 :.70.2 .70.3 ..70.4 .80 .85 .90 .90.1 .90.2 .100 . 110 . 120 120.1 120.2 130 .140 150 160 170 180 190 200 205 210 &gt; 20 » 30 &gt;40 » 50 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 080710 10 ex 080710 90 ex 080710 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 38,09 29,17 89,75 53,44 65,80 77,90 33.08 172,15 37.66 82,01 140.10 81.09 59,17 152,81 50,39 79,38 168.41 220,66 107.11 182,80 108,10 280,10 779,52 179.42 105,64 72,77 99.67 237,69 1623 1244 3824 2277 2804 3319 1409 7335 1604 3494 5969 3455 2521 6511 2147 3382 7176 9412 4564 7789 4606 11935 33216 7780 4501 3105 4247 10128 299,81 230,04 706,44 420,65 517,97 613,18 260,44 1 355,04 296,46 645.51 1 102,78 639,31 465,73 1 202,80 396,65 624,86 1 325,64 1740,13 843,07 1438,83 850,90 2204,75 6135,70 1443,17 831.52 573,24 784,54 1 870,91 77,93 59,32 183.62 109,34 134.63 r 159,38 67,69 352,21 77,05 167,78 286.64 165,23 121,05 312,64 103,10 162,42 344,57 448,73 219,14 373,99 221,17 573,08 1 594,86 370,20 216,14 148,25 203,92 486,30 264,03 201,99 622.14 370.45 456,16 540,00 229,36 1 193,34 261,08 568.47 971,18 561,29 410.15 1059,27 349,31 550,29 1 167,44 1 527,90 742.46 1267,12 749,35 1941,64 5403,49 1 255,56 732,29 504.48 690,91 1 647,64 29,33 22.47 69,12 41.15 50,68 59,99 25.48 132,58 29,00 63.16 107.90 62,39 45,57 117,68 38,81 61,14 129,70 170,03 82.49 140,78 83,25 215,72 600,35 138.91 81,36 55,95 76,76 183,06 57658 44244 135856 80896 99612 117921 50086 260589 57012 124138 212076 122902 89565 231312 76280 120168 254934 334673 162132 276702 163637 423996 1 179960 270928 159911 110349 150875 359795 87,77 66,89 206,82 123,15 151,64 179,52 76,25 396,71 86,79 188,98 322,86 186,11 136,35 352,14 116,12 182,94 388.10 506,04 246,82 421,24 249.1 1 645,48 1 796,34 418,03 243,44 167,24 229,68 547,74 27.20 21,20 64,1 1 38,17 47,00 55,64 23,63 122,97 26,90 58,58 100.07 58,83 42,26 109,15 35,99 56,70 120,30 160,37 76.50 130,57 77.21 200.08 556,81 122,25 75,46 52.51 71,19 169,78